department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr tr eri rav tl legend company a fund c company d individual e date f amount h plan x dear this is in response to your request dated on date submitted by your authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date date date and date supplemented the request - under penalty of perjury you have submitted the following facts and representations you represent that you received a distribution from plan x totaling amount h plan xis a plan qualified under sec_401 of the internal_revenue_code code you assert that your failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by individual e of fund c which led to amount h being placed into a non-ira account you further represent that amount h has remained in the non-ira account and has not been used for any other purposes in you participated in plan x with company a amount h from plan x and invest it in fund c company d was the manager of fund c individual e who works for company d advised you to invest amount h in fund c in an in you decided to withdraw page ira relying on individual e’s expertise and fund c’s offering memorandum you withdrew amount h from plan x and within days of receiving the distribution you deposited in an account with fund c documentation submitted by you demonstrates that amount h at all times both you and fund c believed your interest in fund c was validly invested in an ira it was not until date that you learned from individual e that fund ci is nota bank or an approved non-bank trustee eligible to hold ira funds in an affidavit dated date f individual e acknowledged that he advised you that you could invest amount h in fund c individual e states that he did not realize that an ira had to be in the name of the financial_institution as trustee or custodian for your ira he accepted your subscription without a financial_institution as trustee or custodian as soon as you learned about the error you arranged to seek a waiver of the 60-day requirement based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount h contained in sec_402 of the code in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan that the secretary may waive sec_402 of the cdde provides in relevant part the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information presented and documentation submitted by you is consistent with your assertion that your failure to accomplish a timely rollover was caused by a mistake made by individual e of fund c which led to amount h being placed into a non-ira account the information presented by you is consistent with your assertion that you attempted to rollover amount h therefore pursuant to sec_408 of the code the service waives the 60-day rollover requirement with respect to the distribution of amount h from plan x you are granted a period of days measured from the date of the issuance of this letter to make your rollover provided all other requirements of sec_402 c a of the code except the 60-day requirement are met with respect to amount d such amount will be considered a rollover_contribution within the meaning of sec_408 d of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 id - - d at sincerely yours frances v sloa employee plang technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
